4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clinton SALYER, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-5132.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1993.

1
Before:  JONES and NORRIS, Circuit Judges, and CLELAND, District Judge.*

ORDER

2
Clinton Salyer, Jr. appeals a district court order affirming the Secretary's denial of his application for social security disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  All counsel of record have waived oral argument.


3
Salyer filed an application for social security disability insurance benefits with the Secretary, alleging that he suffered from chronic shortness of breath, hip pain, nervousness, and a spasmatic arm.  Following a hearing, the Administrative Law Judge (ALJ) determined that Salyer was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council affirmed the ALJ's determination.  Salyer then filed a complaint seeking a review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Salyer then filed this timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The Secretary was supported by evidence in rejecting the opinion of Dr. Vogelsang, Salyer's treating physician, and accepting the conflicting opinion of other doctors and a vocational counselor.  See Varley v. Secretary of Health and Human Servs., 820 F.2d 777, 779-80 (6th Cir.1987).  The Secretary also was supported by substantial evidence in concluding that Salyer does not have a disabling mental condition.  See Atterberry v. Secretary of Health and Human Servs., 871 F.2d 567, 571-72 (6th Cir.1989);  Foster v. Bowen, 853 F.2d 483, 491 (6th Cir.1988).  Finally, the district court properly denied Salyer's motion to supplement the administrative record.  See Califano v. Sanders, 430 U.S. 99, 109 (1977);  Blacha v. Secretary of Health and Human Servs., 927 F.2d 228, 231 (6th Cir.1990) (per curiam).


5
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation